


EXHIBIT 10.76
[cdnslogo.jpg]


Grant No. ______


Cadence Design Systems, Inc.
Non-Qualified Stock Option Agreement
1995 Directors Stock Incentive Plan




______________________ (the “Optionee”):


Cadence Design Systems, Inc. (the “Company”), pursuant to its 1995 Directors
Stock Incentive Plan (the “Plan”) has on ____________ granted to you, the
Optionee named above, an option (this “Option”) to purchase shares of the common
stock of the Company (“Common Stock”). This Option is not intended to qualify
and will not be treated as an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended.


The grant hereunder is in connection with and in furtherance of the Company's
compensatory benefit plan for participation by the Company's Non-Employee
Directors (as defined in the Plan).


The details of your Option are as follows:


1.    The total number of shares of Common Stock subject to this Option is
______. Subject to the limitations contained herein, this Option shall be
exercisable in accordance with the Plan.


2.    The exercise price of this Option is $____ per share, which shall be equal
to one hundred percent (100%) of the Fair Market Value (as defined in the Plan)
of the Common Stock subject to the Option on the date of grant.


3.    Subject to the limitations contained herein, all shares will vest (become
exercisable) on
______________; provided, however, that you have, during the period from the
grant date to such vesting date, continuously served as a member of the
Company's Board of Directors, whereupon the shares subject to this Option shall
become fully exercisable.


4.    (a)    This Option may be exercised, to the extent specified above, by
delivering a notice of exercise (in a form designated by the Company), together
with the aggregate exercise price, to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours, and
together with such additional documents as the Company may then require pursuant
to Section 6 of the Plan. This Option may not be exercised for any number of
shares which would require the issuance of anything other than whole shares.


(b)    By exercising this Option you agree that the Company may require you to
enter an arrangement providing for the cash payment by you to the Company of any
tax withholding obligation of the Company arising by reason of the exercise of
this Option or the lapse of any substantial risk of forfeiture to which the
shares are subject at the time of exercise.


5.    Any notices provided for in this Option or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the address specified
below or at such other address as you hereafter designate by written notice to
the Company.



1

--------------------------------------------------------------------------------




6.    This Option is subject to all the provisions of the Plan, a copy of which
is attached hereto and its provisions are hereby made a part of this Option,
including without limitation the provisions of section 6 of the Plan relating to
option provisions, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan. In the event of any conflict between the provisions of
this Option and those of the Plan, the provisions of the Plan shall control.




Dated:


                            


CADENCE DESIGN SYSTEMS, INC.




By: _____________________________________

    






Attachment:


1995 Directors Stock Incentive Plan





2

--------------------------------------------------------------------------------












Acknowledgment


The undersigned Optionee:


(a)    Acknowledges receipt of the foregoing Option and the attachment
referenced therein and understands that all rights and liabilities with respect
to this Option are set forth in this option agreement and the Plan;


(b)    Acknowledges that as of the date of grant of this Option, it sets forth
the entire understanding between the undersigned Optionee and the Company and
its affiliates regarding the acquisition of stock in the Company and supersedes
all prior oral and written agreements on that subject with the exception of (i)
the options and any other stock awards previously granted and delivered to the
undersigned under stock award plans of the Company, and (ii) the following
agreements only:




NONE                    (Initial)            
                    
OTHER
 
 
 
 
 
 
 











 
[Insert Name]

                    
            
ADDRESS
 
 
 
 
 
 
 

            


                        





3